                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

BRISTOL REGIONAL WOMEN’S CENTER, )
P.C., et al.,                    )
                                 )
                     Plaintiffs, )
                                 )                                  Docket No. 3:15-cv-00705
        v.                       )                                  Judge Friedman / Frensley
                                 )
HERBERT H. SLATERY III, et al.,  )
                                 )
                     Defendants. )


                                     NOTICE OF APPEAL


        Defendants Herbert H. Slatery III; Lisa Piercey, M.D.; W. Reeves Johnson, Jr., M.D.;

Glenn R. Funk; Amy Weirich; Barry P. Staubus; and Charme Allen, in their official capacities,

hereby give notice of their appeal to the United States Court of Appeals for the Sixth Circuit from

the district court’s October 14, 2020 final judgment and permanent injunction. (See D.E. 275,

276).

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             /s/ Alexander S. Rieger
                                             ALEXANDER S. RIEGER (BPR #029362)
                                             STEVEN A. HART (BPR #07050)
                                             MATTHEW D. CLOUTIER (BPR #036710)
                                             Office of the Tennessee Attorney General
                                             P.O. Box 20207
                                             Nashville, TN 37202
                                             (615) 741-7908
                                             alex.rieger@ag.tn.gov
                                             steve.hart@ag.tn.gov
                                             matt.cloutier@ag.tn.gov



                                    1
  Case 3:15-cv-00705 Document 279 Filed 11/04/20 Page 1 of 3 PageID #: 6651
                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and exact copy of the foregoing Notice has been served on the

following counsel of record through the Electronic Filing System on this 4th day of November,

2020:

Scott P. Tift                                               Thomas C. Jessee
David W. Garrison                                           Jessee & Jessee
Barrett Johnston Martin & Garrison, LLC,                    P.O. Box 997
Bank of America Plaza,                                      Johnson City, TN 37605
414 Union Street, Suite 900                                 jjlaw@jesseeandjessee.com
Nashville, TN 37219
stift@barrettjohnson.com
dgarrison@barrettjohnson.com

Autumn Katz                                                 Maithreyi Ratakonda
Hailey Flynn                                                Melissa Cohen
Michelle Moriarty                                           Planned Parenthood Federation of
Marc Hearron                                                America
Genevieve Scott                                             123 William St., 9th Floor
Center for Reproductive Rights                              New York, NY 10038
199 Water Street, 22nd Floor                                mai.ratakonda@ppfa.org
New York, NY 10038                                          melissa.cohen@ppfa.org
akatz@reprorights.org
hflynn@reprorights.org
mmoriarty@reprorights.org
gscott@reprorights.org

Michael J. Dell                                             Thomas H. Castelli
Jason M. Moff                                               American Civil Liberties Union
Irene Weintraub                                             PO Box 120160
Timur Tusiray                                               Nashville, TN 37212
Kramer Levin Naftalis & Frankel LLP                         tcastelli@aclu-tn.org
1177 Avenue of the Americas
New York, NY 10036
mdell@kramerlevin.com
jmoff@kramerlevin.com
iweintraub@kramerlevin.com
ttusiray@kramerlevin.com

Julia Kaye
American Civil Liberties Union Foundation
125 Broad St. Floor 18
New York, NY 10004
jkaye@aclu.org


                                    2
  Case 3:15-cv-00705 Document 279 Filed 11/04/20 Page 2 of 3 PageID #: 6652
Date: November 4, 2020                   /s/ Alexander S. Rieger
                                         ALEXANDER S. RIEGER
                                         Assistant Attorney General




                                    3
  Case 3:15-cv-00705 Document 279 Filed 11/04/20 Page 3 of 3 PageID #: 6653
